              Case 2:17-cr-00053-JAM Document 349 Filed 06/14/21 Page 1 of 8



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           2:17-CR-00053-JAM
12                 Plaintiff,                            STIPULATION FOR FINAL ORDER OF
                                                         FORFEITURE, FOR ORDER THEREON,
13          v.                                           AND TO WITHDRAW PETITION FOR
                                                         ANCILLARY HEARING
14   TIMOTHY CHAPIN,
     MANUEL AGUEROS,
15   PAUL FOURNIER,
     ROBERT LAUTENSLAGER,
16   JEFFREY REILLEY,
17                 Defendants.
18

19          IT IS HEREBY STIPULATED, by and between plaintiff United States of America and petitioner

20 National Union Fire Insurance Company of Pittsburgh, PA, as assignee and subrogee of NextEra Energy,

21 Inc. (“National Union”), through their undersigned counsel, to compromise and settle their dispute over

22 assets forfeited by defendants Timothy Chapin and Paul Fournier.

23          1.     WHEREAS, on October 20, 2017, this Court entered a Preliminary Order of Forfeiture

24 (“Fournier Preliminary Order of Forfeiture”) pursuant to the provisions of 18 U.S.C. § 981(a)(1)(C) and

25 28 U.S.C. § 2461(c). Based upon the plea agreement entered into between the United States and Paul

26 Fournier, Fournier forfeited to the United States the following property (“Fournier Forfeited Property”):

27                 a. Approximately $331,956.60 seized from Charles Schwab Account Number 1213-
                      6532, held in the name of Paul Fournier,
28                 b. Approximately $50,660.10 seized from Vanguard Account Number 0540-
                                                       1                        Stipulation and Order
              Case 2:17-cr-00053-JAM Document 349 Filed 06/14/21 Page 2 of 8


                       88079073938, held in the name of Paul Fournier,
 1                  c. Approximately $7,167.31 seized from Vanguard Account Number 0040-
                       88063595422, held in the name of Paul Fournier,
 2                  d. Approximately $1,844.15 seized from Vanguard Account Number 0040-
                       88060247883, held in the name of Paul Fournier,
 3                  e. Approximately $15,368.53 seized from Wells Fargo Bank Account Number
                       5763134987, held in the name of Paul A. Fournier,
 4                  f. Approximately $3,375.09 seized from Wells Fargo Bank Account Number
                       5917189986, held in the name of Paul A. Fournier,
 5                  g. Approximately $8,817.73 seized from Wells Fargo Bank Account Number
                       9894553933, held in the name of Industrial Precision, LLC,
 6                  h. Approximately $9,724.22 seized from Wells Fargo Bank Account Number
                       1483149173, held in the name of Industrial Precision, LLC, and
 7                  i. Approximately $2,970.36 seized from Bank of America Account Number
                       457024979427, held in the name of CK Renewables, LLC.
 8

 9          2.      WHEREAS, on May 21, 2018, this Court entered a Preliminary Order of Forfeiture

10 (“Chapin Preliminary Order of Forfeiture”) pursuant to the provisions of 18 U.S.C. §§ 981(a)(1)(C),

11 982(a)(1), and 28 U.S.C. § 2461(c). Based upon the plea agreement entered into between the United

12 States and Timothy Chapin, Chapin forfeited to the United States the following property (“Chapin

13 Forfeited Property”):

14                  a. Approximately $30,000.00 in U.S. Currency, and
                    b. Approximately $165,172.25 in net proceeds from the sale of real property located at
15                     16749 Forty Niner Trail, Lathrop, California, APN: 191-370-530-000.
16          3.      WHEREAS, beginning on October 27, 2017 and June 2, 2018, for at least 30 consecutive

17 days, the United States published notice of the Chapin Preliminary Order of Forfeiture and Fournier

18 Preliminary Order of Forfeiture on the official internet government forfeiture site www.forfeiture.gov.

19 Said published notice advised all third parties of their right to petition the Court within sixty (60) days

20 from the first day of publication of the notice for a hearing to adjudicate the validity of their alleged legal

21 interest in the forfeited property. The Declarations of Publication were filed on November 30, 2017 and

22 December 7, 2018.

23          4.      WHEREAS, on December 22, 2017 and March 30, 2018, petitioner National Union filed

24 Petitions for Ancillary Hearing (“National Union Petitions”) alleging an interest in the Chapin Forfeited

25 Property and Fournier Forfeited Property. National Union alleges as follows:

26                  a.      Timothy Chapin, a former employee of an energy generation facility owned and

27 operated by NextEra, conspired with co-defendants Manuel Agueros, Paul Fournier, Robert Lautenslager,

28 Jeffrey Reilley, and Jorge Eguiluz (collectively “Defendants”) to defraud NextEra, thereby enriching
                                                        2                            Stipulation and Order
              Case 2:17-cr-00053-JAM Document 349 Filed 06/14/21 Page 3 of 8



 1 themselves at the expense of NextEra. As explained in the Indictment and the Plea Agreements,

 2 Defendants conspired to secretly embezzle money from NextEra by submitting false and fraudulent

 3 invoices from fictitious vendors – thereby charging NextEra for goods/services NextEra did not receive

 4 and causing NextEra to suffer a $2,399,762.67 loss.

 5                  b.     Pursuant to a Commercial Crime Policy, National Union reimbursed NextEra for

 6 its loss and paid NextEra $1,399,762.67 (which represents NextEra’s $2,399,762.67 loss, less a $1

 7 million deductible). In exchange, NextEra assigned National Union its rights of recovery against

 8 Defendants. As a result, National Union is legally and equitably subrogated to NextEra’s rights against

 9 Defendants and any other party potentially responsible for the loss, as set forth in the Assignment and

10 Release.

11                  c.     Defendants Chapin and Fournier pled guilty to their conspiracy against NextEra

12 and forfeited their interest in assets they admit were obtained through the scheme. National Union, as

13 assignee and subrogee of NextEra, asserts its interest in the above-listed assets because they derive from

14 the fraud and thus, are subject to a constructive trust in favor of National Union, as assignee and subrogee

15 of NextEra.

16          5.      WHEREAS, no other parties have filed petitions in this matter regarding the above-listed

17 assets, and the time in which any person or entity may file a petition has expired.

18          6.      WHEREAS, on July 19, 2019, this Court entered a Criminal Judgment against Chapin,

19 ordering Chapin to pay restitution to National Union jointly and severally with co-defendant Manuel

20 Agueros in the amount of $1,369,901.21 and to individually pay National Union an additional $29,861.46

21 in restitution. (Dkt. 205, p. 7.) This Court’s Criminal Judgment against Chapin also ordered that the

22 Chapin Preliminary Order of Forfeiture was made final and incorporated into the Judgment. (Id. at p. 8.)

23          7.      The Attorney General, through the Money Laundering and Asset Recovery Section

24 (MLARS), reviews Restoration Requests submitted by the U.S. Attorney’s Office and may restore

25 forfeited property to victims identified in the restitution order. On February 7, 2020, the United States

26 received preliminary approval of restoration of the net proceeds of forfeitable assets toward satisfaction

27 of the restitution order entered against Timothy Chapin and the restitution order expected to be entered

28 against Paul Fournier by MLARS. The grant of restoration is contingent upon the entry of a Final Order
                                                    3                              Stipulation and Order
               Case 2:17-cr-00053-JAM Document 349 Filed 06/14/21 Page 4 of 8



 1 of Forfeiture against the assets, and subsequent asset liquidation and deposit into the Assets Forfeiture

 2 Fund. The United States Attorney’s Office, Eastern District of California, shall submit a final

 3 Restoration Request to MLARS following the entry of the Final Order of Forfeiture and intends to

 4 recommend that MLARS remit the proceeds of the Chapin Preliminary Order of Forfeiture and Fournier

 5 Preliminary Order of Forfeiture, net of title searches and broker price opinions, which the parties

 6 anticipate will be de minimis, to National Union. This recommendation is consistent with the United
                                                                               th
 7 States’ previous correspondence with MLARS, which resulted in the February 7 , 2020 pre-approval

 8 from MLARS that the funds be so remitted to National Union once the Court enters the appropriate

 9 forfeiture order.

10          8.      WHEREAS, on November 17, 2020, this Court entered an Amended Criminal Judgment

11 against Fournier, ordering Fournier to pay restitution to National Union jointly and severally with co-

12 defendants Jeffrey Reilley, Manuel Agueros, and Chapin in the amount of $1,146,258.75; to pay

13 restitution to National Union jointly and severally with co-defendants Jeffrey Reilley, Manuel Agueros,

14 Robert Lautenslager, and Chapin in the amount of $130,406.00; to pay restitution to National Union

15 jointly and severally with co-defendant Chapin in the amount of $29,861.46; and to pay restitution to

16 National Union jointly and severally with co-defendants Manuel Agueros and Chapin in the amount of

17 $93,236.46. (Dkt. 327, p. 7.) This Court’s Amended Criminal Judgment against Fournier also ordered

18 that the Fournier Preliminary Order of Forfeiture was made final and incorporated into the Judgment. (Id.

19 at p. 8.)

20          9.      WHEREAS, the United States and National Union (together, the “Parties”) have agreed to

21 resolve and settle this matter in full without further litigation under the following terms.

22

23          IS HEREBY STIPULATED AND AGREED, by and between the United States and National

24 Union, as follows:

25          1.      This Stipulation is entered into by the United States and National Union to avoid the need

26 for any further litigation of the National Union Petitions under 21 U.S.C. § 853(n). This Stipulation shall

27 not be deemed an admission or concession as to the merits of the National Union Petitions or the United

28 States’ defenses to same.
                                                          4                               Stipulation and Order
              Case 2:17-cr-00053-JAM Document 349 Filed 06/14/21 Page 5 of 8



 1          2.      The parties agree and stipulate that the Court shall enter a Final Order of Forfeiture

 2 pursuant to 18 U.S.C. §§ 981(a)(1)(C), 982(a)(1), and 28 U.S.C. § 2461(c) for the following assets:

 3                  a. Approximately $331,956.60 seized from Charles Schwab Account Number 1213-
                       6532, held in the name of Paul Fournier, plus all accrued interest,
 4                  b. Approximately $50,660.10 seized from Vanguard Account Number 0540-
                       88079073938, held in the name of Paul Fournier, plus all accrued interest,
 5                  c. Approximately $7,167.31 seized from Vanguard Account Number 0040-
                       88063595422, held in the name of Paul Fournier, plus all accrued interest,
 6                  d. Approximately $1,844.15 seized from Vanguard Account Number 0040-
                       88060247883, held in the name of Paul Fournier, plus all accrued interest,
 7                  e. Approximately $15,368.53 seized from Wells Fargo Bank Account Number
                       5763134987, held in the name of Paul A. Fournier, plus all accrued interest,
 8                  f. Approximately $3,375.09 seized from Wells Fargo Bank Account Number
                       5917189986, held in the name of Paul A. Fournier, plus all accrued interest,
 9                  g. Approximately $8,817.73 seized from Wells Fargo Bank Account Number
                       9894553933, held in the name of Industrial Precision, LLC, plus all accrued interest,
10                  h. Approximately $9,724.22 seized from Wells Fargo Bank Account Number
                       1483149173, held in the name of Industrial Precision, LLC, plus all accrued interest,
11                  i. Approximately $2,970.36 seized from Bank of America Account Number
                       457024979427, held in the name of CK Renewables, LLC, plus all accrued interest,
12                  j. Approximately $30,000.00 in U.S. Currency, plus all accrued interest, and
                    k. Approximately $165,172.25 in net proceeds from the sale of real property located at
13                     16749 Forty Niner Trail, Lathrop, California, APN: 191-370-530-000, plus all accrued
                       interest.
14

15          3.      The United States Attorney’s Office, Eastern District of California, shall recommend that

16 National Union receive the proceeds of the Chapin Forfeited Property and Fournier Forfeited Property,

17 net of title searches and broker price opinions, which the parties anticipate will be de minimis, to National

18 Union in partial satisfaction of the restitution orders entered in this matter. MLARS has received the

19 United States Attorney’s Office’s recommendation that National Union receive these proceeds and

20 provisionally granted that outcome. The parties expect that the pre-approval will be made final upon the

21 United States Attorney’s Office’s formal recommendation, which will be circulated to MLARS following

22 the entry of this stipulation and order. The parties further understand that neither the receipt of these

23 payments in the future nor the execution of this stipulation shall release National Union’s right to enforce

24 and collect any outstanding amounts due on the restitution orders or otherwise pursue recovery from the

25 Defendants.

26          4.      Based upon the terms and conditions contained herein, National Union shall withdraw the

27 National Union Petitions, and the same shall be dismissed without prejudice pursuant to Fed. R. Crim. P.

28 32.2(c) and 21 U.S.C. § 853(n)(7).
                                                          5                               Stipulation and Order
              Case 2:17-cr-00053-JAM Document 349 Filed 06/14/21 Page 6 of 8



 1          5.      In the event that the final determination by MLARS does not grant National Union

 2 remittance of the forfeited funds as described above, this Stipulation shall not be deemed or interpreted as

 3 a waiver of National Union’s right to assert an interest in the Chapin Forfeited Property and Fournier

 4 Forfeited Property, and National Union shall have the right to reinstate the National Union Petitions. If

 5 National Union moves to reinstate its Petitions, such a reinstatement shall include the right to file any

 6 necessary motions to seek recovery of the full amount and value of the Chapin Forfeited Property and

 7 Fournier Forfeited Property, including right to file a petition for ancillary hearing challenging any

 8 forfeiture and asserting an interest in the Chapin Forfeited Property and Fournier Forfeited Property.

 9          6.      If National Union does not move to reinstate its Petitions within 180 days of its counsel’s

10 notification of MLARS’ final determination regarding the Chapin Forfeited Property and the Fournier

11 Forfeited Property, National Union shall release the United States and its servants, agents, and employees

12 and all other public entities, their servants, agents, and employees, from any and all liability arising out of

13 or in any way connected with the forfeiture Chapin Forfeited Property and Fournier Forfeited Property.

14 This is a full and final release applying to all unknown and unanticipated injuries, and/or damages arising

15 out of said forfeiture of the Chapin Forfeited Property and the Fournier Forfeited Property. The parties to

16 this agreement agree to waive the provisions of California Civil Code § 1542, which provides

17                A general release does not extend to claims which the creditor or releasing party does
                  not know or suspect to exist in his or her favor at the time of executing the release and
18                that, if known by him or her, would have materially affected his or her settlement with
                  the debtor or released party.
19

20          7.      Unless specifically directed by an order of the Court, National Union shall be excused and

21 relieved from further participation in this action.

22          8.      The parties agree to execute further documents, to the extent reasonably necessary, to

23 convey clear title and to implement further the terms of this Stipulation.

24          9.      Each party agrees to bear its own costs and attorneys’ fees.

25          10.     The terms of this Stipulation shall be subject to approval by the United States District

26 Court. Violation of any term or condition herein shall be construed as a violation of an order of the

27 Court.

28
                                                           6                              Stipulation and Order
              Case 2:17-cr-00053-JAM Document 349 Filed 06/14/21 Page 7 of 8



 1          11.     The court shall maintain jurisdiction over this matter to enforce the terms of this

 2 stipulation.

 3          12.     This Stipulation constitutes the entire agreement between the United States and National

 4 Union with respect to the National Union Petitions and may not be modified or amended except by

 5 written agreement executed by the United States and National Union. Apart for this Stipulation and the

 6 Final Order of Forfeiture, no other documents, nor any representation, inducement, agreement,

 7 understanding or promise, constitutes any part of this Stipulation or the settlement it represents, nor shall

 8 it be used in construing the terms of this Stipulation. For purposes of construction, this Stipulation shall

 9 be deemed to have been drafted by each of the United States and National Union and shall not, therefore,

10 be construed against the United States and National Union in any subsequent proceeding.

11

12 Dated: 6/11/2021                                       PHILLIP A. TALBERT
                                                          Acting United States Attorney
13
                                                          /s/ Kevin C. Khasigian
14                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
15

16 Dated: 6/11/2021                                       GORDON REES
                                                          SCULLY MANSUKHANI, LLP
17

18                                                         /s/ Katherine A. Musbach
                                                          Katherine A. Musbach (SBN: 318683)
19                                                        Scott L. Schmookler, Pro Hac Vice
                                                          275 Battery Street, Suite 2000
20                                                        San Francisco, CA 94111
                                                          (312) 980-6798
21                                                        kmusbach@grsm.com
                                                          sschmookler@grsm.com
22
                                                          (Signature authorized by email)
23

24

25

26

27

28
                                                          7                               Stipulation and Order
             Case 2:17-cr-00053-JAM Document 349 Filed 06/14/21 Page 8 of 8



 1                                                   ORDER
 2          The Court having received, read, and considered the foregoing Stipulation of the parties, and good

 3 cause appearing therefrom, the Stipulated Settlement is hereby ADOPTED and APPROVED, and the

 4 Court hereby enters a Final Order of Forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(C), 982(a)(1), and 28

 5 U.S.C. § 2461(c) forfeiting the below-listed assets to the United States:

 6                 a. Approximately $331,956.60 seized from Charles Schwab Account Number 1213-
                      6532, held in the name of Paul Fournier, plus all accrued interest,
 7                 b. Approximately $50,660.10 seized from Vanguard Account Number 0540-
                      88079073938, held in the name of Paul Fournier, plus all accrued interest,
 8                 c. Approximately $7,167.31 seized from Vanguard Account Number 0040-
                      88063595422, held in the name of Paul Fournier, plus all accrued interest,
 9                 d. Approximately $1,844.15 seized from Vanguard Account Number 0040-
                      88060247883, held in the name of Paul Fournier, plus all accrued interest,
10                 e. Approximately $15,368.53 seized from Wells Fargo Bank Account Number
                      5763134987, held in the name of Paul A. Fournier, plus all accrued interest,
11                 f. Approximately $3,375.09 seized from Wells Fargo Bank Account Number
                      5917189986, held in the name of Paul A. Fournier, plus all accrued interest,
12                 g. Approximately $8,817.73 seized from Wells Fargo Bank Account Number
                      9894553933, held in the name of Industrial Precision, LLC, plus all accrued interest,
13                 h. Approximately $9,724.22 seized from Wells Fargo Bank Account Number
                      1483149173, held in the name of Industrial Precision, LLC, plus all accrued interest,
14                 i. Approximately $2,970.36 seized from Bank of America Account Number
                      457024979427, held in the name of CK Renewables, LLC, plus all accrued interest,
15                 j. Approximately $30,000.00 in U.S. Currency, plus all accrued interest, and
                   k. Approximately $165,172.25 in net proceeds from the sale of real property located at
16                    16749 Forty Niner Trail, Lathrop, California, APN: 191-370-530-000, plus all accrued
                      interest.
17

18          SO ORDERED this 11th day of June, 2021.

19
                                                             /s/ John A. Mendez
20
                                                             THE HONORABLE JOHN A. MENDEZ
21                                                           UNITED STATES DISTRICT COURT JUDGE

22

23

24

25

26

27

28
                                                         8                             Stipulation and Order
